Citation Nr: 0900182	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-04 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a heart disorder, 
including secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.


FINDINGS OF FACT

1.  The veteran's current heart disorder, diagnosed as 
coronary artery disease, status post bypass grating surgery, 
was not manifested until many years after service and is not 
shown by the evidence of record to be related to active duty 
service or any incident therein.  

2.  The veteran's current heart disorder is not shown by the 
medical evidence of record to have been caused or aggravated 
by his service-connected disabilities.


CONCLUSION OF LAW

A heart disorder was not incurred in, or aggravated by, 
active military service, may not be presumed to have been 
incurred in service, and was not proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 


§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 
3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's May 2004 letter advised the veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In addition, the 
RO's December 2005 statement of the case and April 2006 
supplemental statement of the case also advised the veteran 
of the foregoing elements of the notice requirements 
concerning 


the veteran's claim addressed herein.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may 
be cured by issuance of a fully compliant notification 
followed by a re-adjudication of the claim); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, 
including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

With respect to the Dingess requirements, the RO's April 2006 
supplemental statement of the case provided the veteran with 
notice of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
this statement, the RO effectively satisfied the remaining 
notice requirements with respect to the issue on appeal.  See 
Prickett, 20 Vet. App. at 376.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the veteran's 
service medical records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
A review of the veteran's VA treatment records indicate that 
additional private treatment records may be available from 
the veteran's private cardiologist.  In a September 2006 
letter, the RO requested that the veteran provide a release 
so that the RO may obtain these records on the veteran's 
behalf.  No response to this request has been received.

As for his heart disorder, a VA medical opinion was obtained 
regarding the etiology of this condition.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the issue addressed herein.  

A.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including cardiovascular-renal disease and hypertension, will 
be presumed if they are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

The veteran filed his present claim seeking service 
connection for a heart disorder, including secondary to his 
service-connected disabilities, in February 2004.  Service 
connection has been established for post-traumatic stress 
disorder (PTSD) and for crushing injury with fracture, 
metatarsal third right.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain 


symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

After reviewing the veteran's claims folder, the Board finds 
that there is no evidence of a heart disorder having been 
incurred or aggravated during his active duty military 
service.  Historically, the veteran served on active duty in 
the Marine Corps from December 1963 to December 1967.  The 
veteran's service treatment records are completely silent as 
to any complaints of or treatment for a heart disability.  
His separation examination, performed in November 1967, noted 
that his heart was normal.  

Thereafter, post service treatment records do not show any 
treatment for heart disorder until the veteran's inferior 
myocardial infarction in February 2002,
over twenty-four years after the veteran's discharge from 
service.  Treatment records indicate that he underwent the 
insertion of a stent in the right coronary artery at that 
time.  Subsequent treatment reports reflect that he underwent 
three vessel coronary artery bypass grafting surgery in 
November 2005.  His current heart condition is diagnosed as 
coronary artery disease, status post bypass grafting surgery.

There is no medical evidence of record linking the veteran's 
current heart disorder to his active military service.  
Although the record reflects complaints of hypertension 
dating back to 1985, there still remains no evidence of this 
condition during service or for more than eighteen years 
thereafter.  Moreover, there is no medical evidence of record 
relating the veteran's current heart disorder to his 
service-connected disabilities. 

The statements of the veteran and his representative alone 
are not sufficient to prove that any diagnosed heart disorder 
is related to service or to his service-connected PTSD.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As they are not physicians, the veteran and his 
representative are not qualified to make a determination that 
his heart disorder is related to service or to his service-
connected PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

While a diagnosis of heart disorder has been shown by the 
evidence of record, there is no competent evidence indicating 
that this condition was caused or aggravated by the veteran's 
service-connected PTSD.  A VA examination of the heart was 
conducted in May 2005.  The examination report noted the 
history of the veteran's heart disorder.  An addendum to this 
report, dated in May 2005, noted the VA examiner's opinion 
that it was less likely as not that the veteran's current 
coronary artery disease was related to his PTSD.  In support 
of this opinion, the VA examiner cited the veteran's coronary 
risk factors, including family history of his mother having 
coronary artery disease, history of smoking, and high 
cholesterol.  Thus, the only competent opinion of record 
concerning a relationship between the veteran's current heart 
disorder and his service-connected PTSD is in the negative.
  
In support of his claim, the veteran submitted an internet 
article suggesting that combat veterans with PTSD appear to 
be at a higher risk for coronary heart disease.
While the Board has reviewed this article, this evidence is 
simply too general and inclusive to be of any probative 
value.  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a 
medical article that contained a generic statement regarding 
a possible link between a service-incurred mouth blister and 
a present pemphigus vulgaris condition did not satisfy the 
nexus element); see also Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  

Moreover, there is no evidence of any heart disorder during 
the veteran's military service, or for more than twenty-four 
years thereafter.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

In the absence of medical evidence that the veteran's current 
heart disorder is related to his military service or was 
caused or aggravated by a service-connected disability, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a heart disorder.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a heart disorder, to include as due to 
service-connected disability, is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


